SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. TAX ID ( CNPJ/MF) n ° 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Dear Shareholders, Presented herein are the Company’s management proposals for the agenda of the second Extraordinary General Shareholders’ Meeting of the Company to be held on June 9, 2011: 1. Amendment to Article 5 as referred to in the Call Notice. We herein propose the amendment to Article 5 of the Company’s Bylaws in order to reflect capital increases approved by the Board of Directors, within the limit of the authorized capital of the Company, up to the date of the General Shareholders’ Meeting, as indicated in Exhibit I attached hereto. Aforementioned Exhibit I contains the draft of the Company’s Bylaws, highlighting the proposed changes, as well as information on the basis and justification for each proposal and the analysis of the legal and economic effects of such proposed amendments, when appropriate, as required by Article 11 of CVM Instruction 481/09. 2. To substantially review and amend the following provisions of the Company’s Bylaws, highlighting the following amendments and inclusions (references to articles of the Bylaws consider the number in the proposal for amendment of the Bylaws, as sent through the IPE system on the occasion of the call for the Meeting): (a) include corporate governance general guidelines to guide the administration (article 17); (b) amend the process for the election of members to the Board of Directors (articles 18 to 21); (c) formalize the advisory committees (Section IV.IV, articles 40 to 47) ; (d) include limitation on voting rights (article 6 th and items “c” and “d” of article 67) ; (e) include rules providing for a tender offer in the event that a position of 30% of the Company’s capital stock is reached (Chapter VIII, articles 62 to 68) ; (f) update of Executive Officers’ functions (articles 30 to 37); and (g) other necessary adaptations and improvements ( articles 1 st and 2 nd , article 8 th , §6 of article 9 th , article 10, article 11, article 13, article 15, articles 22 to 25, article 27, articles 48 and 49, article 52, articles 55 to 61, article 70) . We propose a wide reform of the provisions in the Bylaws, with the corresponding consolidation in the form of Exhibit I attached hereto. Such Exhibit I includes a draft of the Bylaws showing the proposed changes and a table containing the information on their origin and justification – which provides an analysis of their legal and economic effects , where applicable , in accordance with Article 11 of CVM Instruction 481/09. In addition to the information contained in Exhibit VI , it is important to inform shareholders that over the past few months the Company has been studying, through its Nomination and Corporate Governance Committee, ways to improve its corporate governance mechanisms, especially given the context that the Company has no defined controlling shareholder. In this scenario, we believe that it is important for the Company to establish rules for the protection of shareholders’ interests as a whole and adhere to the best corporate governance practices, in light of the fact that (i) this is a professional form of management, (ii) that value should be created in case of a change in control, (iii) that there should be protection against conflicting interests and (iv) that the Company’s long-term goals and strategies should remain stable over time. The purpose of the proposed amendment of the Bylaws is to incorporate these concerns.
